DETAILED ACTION
Status of Claims 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #16/950,816, filed on 06/21/2022, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1-20 are pending and have been examined.



   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, the claims are analyzed to determine if they are directed to statutory subject matter.  Claim 1 is directed a method, or process, which is a statutory category for patentability.  Claim 19 claims a non-transitory computer readable medium, and is therefore interpreted as an article of manufacture which is a statutory category for patentability.  The claims is also in conformity with the Kappos Memorandum of 2010 regarding medium claims.   Claim 20 claims a system, which is interpreted as an apparatus, as the system comprises at least a processor and a memory.  An apparatus is a statutory category for patentability.   
Per Step 2A, Prong 1 of the analysis, the examiner must now determine if the claims are directed to an abstract idea or eligible subject matter.  The claims are directed to “identifying structured user data comprising one or more of an email identification, phone number, geo-location, friends, and links, obtaining a global concept graph comprising nodes that are concepts, and edges that are relationships among such concepts, wherein the concepts comprises phrases that represent entities, domain specific terms and common expressions that are used to convey information, mapping unstructured user activities of the user on the social media site to the global concept graph to generate weights within the global concept graph, executing a percolation model on a plurality of seed nodes within the global concept graph, wherein the executing comprises identifying plurality of clusters of nodes within the global concept graph corresponding to the plurality of seed nodes, respectively, based on respective numbers of vertices attached to each seed node in the global concept graph and the mappings of the unstructured user activities on the social media site to the global concept graph, generating an intent profile of the user based on the identified plurality of clusters of nodes, and matching the intent profile of the user with an advertiser profile based on one or more of overlap and a distance between a cluster of nodes among the plurality of clusters of nodes and a weighted sub-graph of the advertiser profile.”  In the instant case, the claims are directed towards an abstract idea.  Specifically, the claims are directed to a mental process.  The claims describe steps such as identifying, obtaining, and matching that all could easily be done by a human operator with access to the structured user data and the global concept graph and sub-graph.  Such graphs could easily be analyzed by the human operator mentally or with aid of a pen and pencil.  Then, matching the intent profile to an advertiser profile could also easily be done by a human operator.   The graphs could range in complexity, and it would be easily understandable and doable for a human operator to map a concept to other similar concepts and then identify a sub-graph of the concept in order to identify user intent.  The claims simply automate the abstract idea on a computer.   The addition of a  "percolation model" being "executed" is not enough to overcome the 101 rejection. The model simply automates the mental process of identifying the number of vertices or edges on a respective node when generating a user profile. While a social network could have millions of users, this is not required and a graph representation of let's say 200 people in a social network could easily be analyzed as a mental process. The mere "executing" of a model is insufficient, simply automates the abstract idea, and could even be considered conventional functioning at the time of filing of an application, as simply executing a model to analyze data and identify the number of vertices from each node would seem to be what could be considered well-known and conventional in the computer arts. Therefore, it is determined that the claims are directed to an abstract idea.
Per Step 2A, Prong 2 of the analysis, the examiner must now determine if the claims integrate the abstract idea into a practical application.  The examiner finds no such application, as the abstract idea does not include steps that use a specific technology to perform a practical application.  The use of a computer is considered a generic recitation of a technical element and the use of the computer as a tool to automate the abstract idea (see MPEP 2106.05 (b) and c).  The claims also include “outputting an advertisement to a device of the user based on the matched advertiser profile.”  This step is considered “receiving and/or transmission of data (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google), and is not considered to integrate the abstract idea into a practical application.   
Per Step 2B of the analysis, the examiner must now determine if the claims include limitations that are “significantly more” than the abstract idea by demonstrating an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The use of a computer is considered a generic recitation of a technical element and not significantly more, as the computer is used merely as a tool to automate the abstract idea (see MPEP 2106.05 (b) and c).  The claims also include “outputting an advertisement to a device of the user based on the matched advertiser profile.”  This step is considered “receiving and/or transmission of data over a network,” which is listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see TLI Communications, OIP Techs, and buySAFE v Google), and not significantly more.      
When considered as an ordered combination, the claims still are considered to be directed to an abstract idea.  The claims only recite an ordered logical set of steps to use the structured user data and the global concept graph and weighted sub-graph to obtain an intent profile and match it to an advertiser profile.   Therefore, the ordered combination does not lead to a determination of significantly more.
When considering the dependent claims, claim 2 simply claims another type of user activity, but this does not change the analysis and is considered part of the abstract idea, as the type of data analyzed, or in this case its source, does not change the overall mental process.  Claims 3-5 involve generating a score for each vertical.  This is considered part of the abstract idea, as generating of a score, absent further detail, could easily be done mentally or with a pen and paper., and the factors or activities included do not change the analysis.  Claims 6, 7, and 16-18 re-organize data of the user based on the content and context.  Such organizing of data is considered part of the abstract idea, as absent any further detail a human operator could organize a user’s rolodex or online contact data.  Scoring as an aggregated score could also be done mentally or with aid of pen and paper.  Computing similarity is also considered part of the abstract idea.  Claim 8 limits the concepts to certain types, but this is considered part of the abstract idea, as the type of concepts does not change the analysis of the concept graphs. Claims 9, 10, and 12 include tagging the intent profile with temporal data and tagging specific types of user data.  This could be done by a human operator with access to a database or paper file.  Claim 11 simply would be considered part of the analysis, during which certain activities are prioritized, which is a form of judgment.  Claims 13 and 14 are considered part of the abstract idea, as assigning of an advertiser to a profile could easily be done mentally such as while meeting with n advertiser at an ad agency., and the type of profiles do not change the analysis.  Claim 15 is considered part of the abstract idea, as selecting a final set of ads based on different variables such as calculated ROI could easily be done by a human operator with access to the data.   
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf as well as the USPTO January 2019 Updated Patent Eligibility Guidance.)    


Response to Arguments
Regarding the Double Patenting Rejection:
The rejection is overcome by the amendments to the claims and the rejection has been withdrawn.
Regarding the applicant’s arguments directed to the 35 USC 101 rejection:
The arguments have been considered but are not persuasive.
Regarding the applicant’s argument on pages 8-9 of the response that the present application “provides a unique advantage (i.e. practical application) because it provides the ability to pinpoint an intent profile for a user using both structured and unstructured data without any clear intent already being expressed:”
The examiner first points out that the examiner needs to make a determination on eligibility based on current guidelines and practices of the USPTO, not based on past rationale for allowances of claims.
Further, the examiner does not see a practical application in the claims.  It can be argued to some degree that any concept put into some kind of practice has a “practical” application.  But, this is not the intent of the guidelines of the Office.  For example, on Page 55 of the January 7th, 2019 Federal Register which outlines the Updated Patent Eligibility Guidance, it states that considerations that are indicative of an additional element integrating the judicial exception into a practical application includes “an additional element reflects an improvement in the functioning of a computer or an improvement to other technology or the technical field.”  On the other hand, it also states that the courts have identified examples of when a judicial exception has not been integrated into a practical application as including “an additional element…merely includes instructions to implement the abstract idea on a computer or merely uses the computer as a tool to perform the abstract idea.”  In the current claims, all the steps can easily be performed mentally by a human operator with access to the structured and unstructured collected data.  Steps such as determination of weights, matching of profiles, and mapping of activities to a global concept graph could easily be performed mentally, and the computer is simply automating the mental steps.  The applicant on page 8 even points out that the functioning of the system includes “the system maps the activities to nodes on the concept graph to generate weights/counts.  The system then uses the weights to identify a cluster of nodes that are of interest to the user.  The cluster is identified as a weighted sub-graph.  With the weighted sub-graph of the user, the system can find a relevant advertiser by finding an advertiser that has an overlapped weighted sub-graph of their own….”  Figures 1-3 of the filed specification clearly show an example of a global concept graph that could be used by a human operator to perform the steps of the claimed invention.    
Regarding the applicant’s argument on page 9 of the response that claim 1 recites “executing an algorithm based on percolation theory which uses multiple seed nodes within the graph…” and that “the claim features expressly recite using percolation theory to segregate content within a concept graph into different clusters, map social media data to the clusters, and then used the mapped social media data and the clusters to generate...messages”:
The examiner points out that the addition of the executing of the percolation model does not change the analysis.  An algorithm can be applied as a mental process to existing data when a human operator has access to the data.  The model simply automates the mental process of identifying the number of vertices or edges on a respective node when generating a user profile. While a social network could have millions of users, this is not required and a graph representation of let's say 200 people in a social network could easily be analyzed as a mental process. The mere "executing" of a model is insufficient, simply automates the abstract idea, and could even be considered conventional functioning at the time of filing of an application, as simply executing a model to analyze data and identify the number of vertices from each node would seem to be what could be considered well-known and conventional in the computer arts.  The claims simply automate the mental process using a machine-driven algorithmic analysis.  
Therefore, the arguments are not persuasive and the rejection is sustained.

Regarding the applicant’s arguments directed to the 35 USC 103 rejection:
The applicant’s amendments to the claims have overcome the rejection and the rejection has been withdrawn.


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/LUIS A BROWN/Primary Examiner, Art Unit 3682